DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 11/7/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 11/7/2019 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 112
3.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, using phrase “keeping the device of claim 1”, “another phrase “keep aiming the of claim 1” and “keeping aiming the device of claim 1”, claim did not mention what is aiming for . Claim makes indefinite.
 Regarding claim  4, depends on claim 3, therefore claim make indefinite.


Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Deneshi Kohan et al (.9,872,616 B2) in view of Belliveau (2004/0090524 A1).
Regarding claim 1, Deneshi Kohan et al discloses (refer to figures 2A-2C) a device (200) comprising: a housing (201); an imaging device in the housing; a set of infrared light sources (206 a-h) (column 6, lines 45-65)  in the housing for image and/or video acquisition; and substantially blocks all visible lights; a first visible light source (207a) in the housing that is capable of providing a visible light to the first eye of a patient; a second visible light source that is outside of the housing and is capable of providing a visible light to the second eye of the patient when the imaging device is simultaneously taking image and/or video from the first eye, wherein the second visible light source (207b) is extendable from the housing and is capable of reaching the second eye ; and a control system(102) configured to manipulate the visible light source, the infrared light source and the imaging device; wherein the infrared light source in the housing is capable of continuously illuminating the first and/or second eye of the patient with infrared light from the infrared light source during a test to provide the necessary illumination for the image/video acquisition (column 7, lines 15-30).   
Deneshi Kohan et al discloses all the claimed limitations except an infrared light filter in the housing that allows the pass of infrared light.
   However, Belliveau et al discloses an infrared light filter (368) in the housing that allows the pass of infrared light (paragraph 0063).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide infrared light filter in to the Deneshi Kohan et al device for improved the device and improved image quality as taught by Belliveau (paragraph 0011). 
 Regarding claim 2, Deneshi Kohan et al wherein the device comprises an optional third visible light source that is outside of the housing, is extendable from the housing, and is capable of reaching to the second eye, wherein the second and the third visible light sources are designed to ensure the second and the third visible light sources capable of provide visible light to either eye when the image/video of other eye is being captured (figures 2a-2c).  
 Regarding claim 3, A method of detecting lesion location of brain nerves through pupillary reflex, wherein the method comprises: aiming the device of claim 1 to a first eye of a patient; continuously illuminating the first eye of the patient with the infrared light from the infrared light source for imaging device to capture image/video or image/video related data of the pupillary reflex from the first eye; turning on the first visible light to the first eye and capturing image/video or image/video related data of the direct pupillary reflex response of the first eye trigged by the visible light from the first visible light source; turning off the first visible light and allowing the pupil of the first eye to dilate; keeping aiming the device of claim 1 to the first eye of the patient, and aiming the second or third visible light to the second eye of the patient, turning on the second or third visible light and recording the consensual pupillary reflex response of the first eye trigged by the second or third visible light applied on the second eye; aiming the device of claim 1 to the second eye of a patient; continuously illuminating the second eye of the patient with the infrared light from the infrared light source for imaging device to capture image/video or image/video related data of the pupillary reflex from the second eye; turning on the first visible light to the second eye and recording the direct pupillary reflex response of the second eye trigged by the visible light from the first visible light source; turning off the first visible light and allowing the pupil of the second eye to dilate; keeping aiming the device of claim 1 to the second eye of the patient, and aiming the second or third visible light to the first eye of the patient, turning on the second or third visible light and recording the consensual pupillary reflex response of the second eye trigged by the second or third visible light.  
 Regarding claim 4, wherein the method further comprises analysis of the acquired image/video or image/video related data and determine lesion location of brain nerves.  



Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/19/2022